Yista la moción enmendada sobre cancelación parcial de ano-tación de “lis pendens” radicada por El Pueblo de Puerto Rico, la corte la declara con lugar y en su consecuencia ordena la can-celación de la anotación de “lis pendens” practicada a instan-cias de dicha parte con fecha 10 de febrero de 1936 al margen de la vigésima inscripción de la finca número 419, al folio 89 vuelto del tomo 19 de Loíza, por lo que respecta a una parcela de terreno segregada del predio designado Quinto cuerpo en la agrupación de dicha finca principal. La parcela que se libera de la referida ano-tación de “lis pendens” se describe como sigue:
“Rural: Parcel of land situated in the Ward of Torrecillas, Municipality of Loíza, P. R.; composed of 0.996 acres of land, equal to 1.025 cuerdas, equivalent to 40 ares and 28 eentiares; bounded on the' North by a Municipal road; and on the East, South, and West, by The .Fajardo Sugar Co.”
Inscrita al folio 217 del tomo 32 de Loíza, finca núm. 1515, inscripción pri-mera.
Se ordena asimismo al Secretario de este tribunal que espida el correspondiente mandamiento dirigido al Registrador de la Propiedad de San Juan, Puerto Rico, Sección Segunda, requiriéndole para que practique dicha cancelación.